Citation Nr: 0805182	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left eye disability due 
to surgery by VA in January 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision of the Department of Veterans' Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio, which denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a left eye condition due to surgery at a VA 
medical facility in January 2002.  

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the Las Vegas RO.  
A transcript of that hearing has been associated with the 
claims folder.  

In February 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2007.  


FINDING OF FACT

The veteran did not suffer an additional left eye disorder, 
which is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing a surgical procedure in 
January 2002, or as the result of an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for residuals of a left eye condition, as a 
result of complications of eye surgery performed at a VA 
facility in January 2002, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2004 from the RO to the veteran which was 
issued prior to the RO decision in July 2004.  Another letter 
was issued in March 2007.  Those letters informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence, and the June 2007 
SSOC accomplished further process and readjudication of the 
claim after the March 2007 notice letter.  In addition, the 
October 2004 SOC, the May 2005 SSOC, and the June 2007 SSOC 
each provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the veteran 
was informed of the provisions of Dingess in March 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left eye 
condition, given that he has been provided all the criteria 
necessary for establishing compensation benefits under 38 
U.S.C.A. § 1151, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (VA Form 21-4138) was 
received in February 2004.  

Submitted in support of the claim were VA medical records, 
which show that, on January 28, 2002, the veteran was seen 
for evaluation in preparation for cataract surgery.  At that 
time, he complained of decreased vision, left greater than 
the right.  The pertinent diagnosis was visually significant 
cataract, left eye.  The veteran was informed of the various 
possible complications of this procedure, to include 
decreased visual acuity, loss of vision, and double vision (a 
rare complication) that could possibly require surgical 
correction.  On January 29, 2002, the veteran underwent 
cataract extraction and intraocular lens placement of the 
left eye, with anterior vitrectomy of the left eye.  No 
vitreous was noted in the wound or in the anterior chamber.  
The lens was centered, and there was a good pupil size of 
about 2mm that was round and not irregular.  Following this 
procedure, he was seen on repeated occasions for a decentered 
posterior chamber intraocular lens of the left eye.  He had 
complained of double vision.  On February 25, 2002, the 
veteran was admitted to the hospital with a diagnosis of 
decentered posterior chamber intraocular lens (PCIOL) of the 
left eye; he underwent reposition of the PCIOL of the left 
eye.  The examiner noted that great pains were taken to make 
sure that the lens was centered and was indeed in the sulcus.  
The following day the PCIOL was noted to be slightly 
inferiorly decentered.

On June 26, 2002, the veteran underwent a trabeculectomy with 
mitomycin C and anterior vitrectomy for medically 
uncontrolled glaucoma of the left eye.  During this 
procedure, vitreous was noted to be present which intertwined 
with the superior haptic supratemporally, which seemed to 
suggest an etiology for the fact that the left intraocular 
lens wanted to rotate counterclockwise and was therefore 
difficult to position correctly.  On July 1, 2002, the 
veteran was seen with complaints of complete loss of vision 
in the left eye.  He had some redness, but he denied any 
pain.  The assessment was left eye blindness following 
trabeculectomy with mitomycin C and anterior vitrectomy.  
When seen on July 4, 2002, the veteran reported improved 
vision; he was able to see his fingers.  The veteran stated 
that he felt much better than before.  On July 10, 2002, the 
PCIOL was in good position and well-centered.  Subsequently, 
increased intraocular pressure was noted in February 2003, 
and the veteran underwent surgery for retinal detachment, 
including repositioning of the IOL of the left eye, in March 
2003 and surgery for repaired retinal detachment and 
dislocated IOL in the left eye in April 2003. 

On October 29, 2004, the veteran was seen for a visual field 
examination.  At that time, the veteran reported that his 
left eye ached and swelled up occasionally for 2 to 3 days, 
then got better.  He also noted that his left eye 
occasionally got red.  Corrected visual acuity was 20/20 in 
the right eye and 20/200 in the left eye.  The pertinent 
diagnoses were pseudophakic iris chaffing pigmentary glaucoma 
in the left eye, with elevated intraocular pressure (IOP) vs. 
the previous visit; and status post choroidal detachment 
times 2.  By April 2005, the veteran's left eye visual acuity 
was 20/400, while the right was 20/20.  It was confirmed that 
he had pseudophakic iris chaffing pigmentary glaucoma in the 
left eye, with borderline high normal IOP.  

In May 2005, the veteran testified before the undersigned at 
a personal hearing.  He and his representative argued that 
the veteran had had uncontrolled glaucoma in the left eye at 
the time of the January 2002 surgery; that surgery was for 
removal of cataract in the left eye.  It was argued that it 
was the failure to recognize this condition that caused the 
post-operative complications.  Therefore, it was their 
argument that the VA surgeon had been negligent or had lacked 
the proper skill, stating that the surgery should not have 
been conducted on the left eye until the glaucoma was under 
control.  They also contended that the lens was improperly 
implanted.  The veteran maintained that the doctors knew that 
he had a decentered lens and double vision when he left the 
surgery.  The veteran noted that he had to undergo five 
surgeries to correct the mistakes that were made by the VA.  

The veteran was afforded a VA eye examination in April 2007.  
The veteran indicated that both eyes were red most of the 
time; he stated that he was unable to see out of his left 
eye, and that the left eye was sore most of the time.  The 
claims file, including the medical records, was reviewed by 
the examiner.  On examination, there was no diplopia 
elicited.  The right eye pupil was 3.0-mm; it was round and 
reacted to light normally.  The left eye was 2.0-mm, and it 
was round and unreactive to light.  There was a trace 
afferent pupillary defect of the left eye.  Uncorrected 
visual acuity in the right eye was 20/20 far and 20/80 near; 
corrected visual acuity was 20/20 far and near.  Uncorrected 
visual acuity in the left eye was 20/400 far and count 
fingers at two feet near.  Corrected visual acuity was 20/400 
far and 20/200 near.  Lacrimal lake was normal; lids and 
lashes were normal.  The right eye showed a 3+ temporal 
injection, and the left eye showed nasal inferior and 
temporal 2+ injection.  Cornea showed arcus in both eyes, and 
there were temporal cataract incision scars bilaterally.  The 
right eye was clear and deep; the left eye showed trace 
pigment.  The right eye was normal; the left eye showed 
atrophy, superior iridectomy at 12:00, and no response to 
mydriatic agents.  The lenses showed posterior chamber 
intraocular lens, both centered.  The capsule in the right 
eye was clear; the one in the left eye was absent.  The right 
eye showed posterior vitreous separation; vitreous was absent 
in the left eye.  Macula in the right eye was homogenous; the 
left eye was modeled.  Peripheral retina in the right eye was 
normal and attached 360 degrees; the left eye retina was 
poorly viewed due to no pupillary dilation.  It showed a 
nasal retinotomy scar, choroidal retinal scars at the 5 
o'clock and 11 o'clock positions and 360 degree panretinal 
photocoagulation scars, which appeared to be attached 360 
degrees.  The pertinent diagnoses were: hyperopia and 
presbyopia; pseudoaphakia, bilaterally; pseudophakic iris 
chasing syndrome; left eye pigmentary glaucoma; left eye 
optic atrophy; left eye status post repositioning of the 
intraocular lens x4 and suturing of the intraocular lens in 
place x1; left eye status post retinal reattachment; left eye 
status post trabeculectomy; left eye status post argon laser 
trabeculoplasty; left eye cystoid macular degeneration due to 
the above; left eye legally blind due to the above; 
conjunctival inflammation bilaterally; and glucose 
intolerance without diabetic retinopathy.  

The examiner stated that the left eye was under "adequate 
intraocular pressure control" for multiple examinations 
prior to the 2002 surgery; and, at the preoperative 
evaluation for surgery it was 16mm, which is the middle of 
the normal range.  The examiner opined that glaucoma is not a 
usual contraindication for cataract surgery, which is 
addressed in all standard surgical texts, routinely done and 
it does not infer negligence, carelessness, lack of proper 
skill, error in judgment, or similar instance of fault.  The 
examiner noted that preoperative consent included discussion 
of possible complications including infection, decreased 
vision, loss of vision, loss of eye, double vision, droopy 
eyelid, retained lens fragment, need for artificial lens 
exchange, surgical delay, need for glasses/contacts after 
surgery, bleeding, discomfort, glaucoma, retinal detachment, 
and anesthetic complications.  The examiner further stated 
that the lens was not improperly implanted and that the 
ciliary sulcus was properly used since there was a tear in 
the capsular bag.  The examiner also concluded that the 
surgical complications were foreseeable and a part of the 
surgical risk and, as such, were addressed in the 
preoperative informed consent.  He further stated that the 
complications did not result from negligence, carelessness, 
lack of proper skill, error in judgment, or similar instance 
of fault.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  
69 Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in February 2004.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination that caused the additional 
disability.  Whether the proximate cause of a veteran's 
additional disability or death was an event not recently 
foreseeable is in each claim to be determined based on what a 
reasonable health-care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health-care provider would 
not have considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health-care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) 
(2007).  

The above cited regulations governing claims under 38 
U.S.C.A. § 1151 were amended effective September 2, 2004, 
while the veteran's appeal was pending.  69 Fed. Reg. 46,426 
(Aug. 3, 2004).  Given that the effect of the changes is to 
make VA regulations consistent with the changes previously 
made to 38 U.S.C.A. § 1151, of which the veteran has been 
clearly advised, he is not prejudiced in the disposition of 
his claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left condition, which 
he claims resulted from surgery performed by VA for cataract 
extraction in the left eye.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for left eye disability 
as the residuals of the left eye surgery.  

With regard to additional disability as a residual of left 
eye surgery, as set forth above, VA law and regulation 
require that the evidence show that such additional 
disability is the result of VA hospital care, medical or 
surgical treatment and that the proximate cause of the 
additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

In this regard, the veteran's VA surgical and postoperative 
records were reviewed by a VA examiner in April 2007.  The VA 
examiner stated that the left eye was under "adequate 
intraocular pressure control" for multiple examinations 
prior to the surgery; and, at the preoperative evaluation for 
surgery it was 16mm, which is the middle of the normal range.  
The examiner opined that glaucoma is not a usual 
contraindication for cataract surgery, noting standard 
surgical texts; such surgery is routinely done and it does 
not infer negligence, carelessness, lack of proper skill, 
error in judgment, or similar instance of fault.  The 
examiner noted that preoperative consent included discussion 
of possible complications including infection, decreased 
vision, loss of vision, loss of eye, double vision, droopy 
eyelid, retained lens fragment, need for artificial lens 
exchange, surgical delay, need for glasses/contacts after 
surgery, bleeding, discomfort, glaucoma, retinal detachment, 
and anesthetic complications.  The examiner further stated 
that the lens was not improperly implanted and that the 
ciliary sulcus was properly used since there was a tear in 
the capsular bag.  The examiner also concluded that the 
surgical complications were a part of the surgical risk and, 
as such, were addressed in the preoperative informed consent.  
He further stated that the complications did not result from 
negligence, carelessness, lack of proper skill, error in 
judgment, or similar instance of fault.  

Accordingly, the probative medical evidence reveals that 
there was no careless, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing VA medical care.  While the veteran attributes 
his current left eye condition to faulty VA surgery, as a lay 
person he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Not only 
is there no medical evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault with regards to the VA left eye surgery, but there 
is the April 2007 medical opinion indicating that there was 
no such fault in the performance of the VA surgery.  

Additionally, there is no evidence indicating that the 
complications experienced by the veteran, following the 
cataract surgery, resulted from an event which was not 
reasonably foreseeable.  As noted above, in April 2007, the 
examiner specifically stated that the surgical complications 
experienced by the veteran were reasonably foreseeable 
consequences of the surgery and that such risks were 
addressed in the preoperative informed consent.  The record 
indicates that the risks were ones that the health care 
provider disclosed.  There is not another medical opinion of 
record that addresses, based on a review of the record, the 
issue presented in this case with regard to the left eye 
surgery.  Consequently, the requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA surgery in January 2002.  

The Board further notes that the record contains a consent 
form signed by the veteran in January 2002, which advised him 
of the risks and complications associated with the cataract 
extraction; the signed consent form indicates that the 
veteran understood the nature of the proposed procedure, 
attendant risks involved, and expected results of removal of 
cataract lens with placement of intraocular lens implant of 
the left eye.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or an event not 
reasonably foreseeable, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151 for disability claimed as due to VA medical treatment 
in January 2002 relevant to the left eye surgery.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability due 
to surgery by VA in January 2002 is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


